Citation Nr: 0023536	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-08 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to benefits under the provisions of Title 38 
United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956, and was activated for an unspecified time 
beginning in December 1990.  He died in November 1998.  The 
cause of death as listed on the death certificate was 
cardiopulmonary failure due to anoxic brain injury, as a 
consequence of a cardiac arrest, due to cardiomyopathy.  The 
appellant is the widow of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The appellant specifically contends that the veteran's 
hypertensive heart disease had its origins during his period 
of active service, or that it was aggravated by his reserve 
duty, in particular his activation for Operation Desert 
Shield/Storm.  While the record includes copies of service 
medical records relating to his active duty from September 
1952 to September 1956, the claims folder does not contain 
complete service medical records relating to his reserve duty 
or the period of his activation in 1990/91.  Furthermore, 
there is no indication that the RO attempted to obtain those 
records.  

Private clinical records document treatment for hypertension 
as early as 1989.  

Orders dated in December 1990 show the veteran ordered to 
active duty.  An undated service record and a sick slip in 
January 1991 indicate that he was non-deployable due to a 
heart murmur.  An Army Reserve memorandum, dated in October 
1991, also shows that the veteran was determined to be non-
retainable.  It was noted that the veteran's medical records 
were reviewed and that these records included over 40 CVS, 
EKG's and several entries during the time he was mobilized.  
Under the circumstances, it is the judgment of the Board that 
the veteran's service medical records must be obtained prior 
to appellate consideration of the appellant's claim.  Jolley 
v. Derwinski, 1 Vet. App. 37 (1990).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should take the necessary 
steps to determine the veteran's exact 
dates of active duty in 1990 or 1991 when 
he was mobilized during the Persian Gulf 
Crisis.  

The RO should contact the National 
Personnel Records Center (NPRC) and 
obtain the veteran's Army Reserve service 
medical records.  Any records received 
should be associated with the claims 
folder.  If the service medical records 
are unavailable, the NPRC should be asked 
to so state in writing, and its response 
should be associated with the claims 
folder.

2.  The RO should contact the appellant 
and request that she specify all 
treatment sources of the veteran prior to 
and during his being called up for active 
service in 1990/1991.  She should be 
requested to provide the necessary 
authorization forms for obtaining all 
such records (such as those of Dr. 
Robeson who has reported treating the 
veteran in 1989) and those records should 
be associated with the claim file.  

3.  Then, the claim file should be 
reviewed by a VA cardiologist who should 
be requested to render an opinion, based 
on the evidence on file, as to whether it 
is more likely than not that the 
veteran's heart disease had its origin 
during his active service in the 1950s or 
was aggravated during the time that he 
was called up for active duty.  

The claims folder must be made available 
to the examiners for review prior to, and 
during, the examination. 

A complete rationale for all opinions 
reached should be legibly recorded.  

4.  Thereafter, the RO should again 
adjudicate the claim of service 
connection for the cause of the veteran's 
death and entitlement to benefits under 
the provisions of Title 38 United States 
Code, Chapter 35.  

If any benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until further 
notice is received.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


